UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K/A Amendment No. 1 to [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF For the transition period from to Commission file number: 333-131374-27 BEAR STEARNS ASSET BACKED SECURITIES I TRUST 2006-HE9 (Exact name of issuing entity as specified in its charter) BEAR STEARNS ASSET BACKED SECURITIES I LLC (Exact name of registrant/depositor as specified in its charter) EMC Mortgage Corporation (Exact name of sponsor as specified in its charter) Delaware 20-0842986 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 383 Madison Avenue, New York, New York 10179 (Addressofprincipal executive offices) (212) 272-2000 (Registrant's telephone number, including area code)Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes xNo Indicate by check mark if the registrant is not required to file pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes xNo State the aggregate market value of the voting and non voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not Applicable DOCUMENTS INCORPORATED BY REFERENCE SEE ITEM 15 (PART IV) EXPLANATORY NOTE This Amendment No. 1 to the Annual Report on Form 10-K filed with the Securities and Exchange Commission onMarch 30,2007 (Accession No. 0001136999-07-000504)by
